Appellate Case: 22-6122     Document: 010110772661         Date Filed: 11/22/2022      Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            November 22, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  JOHN D. HORTON,

        Plaintiff - Appellant,

  v.                                                            No. 22-6122
                                                       (D.C. No. 5:21-CV-01098-SLP)
  JARED HOFFMAN, Lawton Postmaster;                            (W.D. Okla.)
  STEPHEN ESCHENBACHER,
  Oklahoma-Arkansas District Supervisor,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

        John D. Horton, proceeding pro se, argues the district court erred in dismissing his

 claims alleging that the United States Postal Service (“USPS”) violated his constitutional




        *
          After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
 be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
 10th Cir. R. 32.1.
Appellate Case: 22-6122     Document: 010110772661         Date Filed: 11/22/2022     Page: 2



 and federal statutory rights when it denied him General Delivery mail service. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.1

                                   I. BACKGROUND

         Mr. Horton sued two USPS employees, Defendants-Appellees Jared Hoffman and

 Stephen Eschenbacher, alleging they violated his federal constitutional and statutory

 rights by denying him General Delivery mail service. General Delivery mail service

 provides delivery of an addressee’s mail to a specified post office, where the addressee

 retrieves it. This service “is intended primarily as a temporary means of delivery” for

 “transients and customers not permanently located” and for “customers who want post

 office box service when boxes are unavailable.” ROA at 67 (quotations omitted).

 Because General Delivery is a “temporary” service, the local postmaster may impose

 “[l]imitations on the amount of time” a customer may use General Delivery. Id.

 (quotations omitted).

         Mr. Horton has used General Delivery services at USPS locations throughout the

 United States for over 30 years, including at the Lawton, Oklahoma USPS branch since

 2008.

         In February 2021, the Lawton postmaster, Mr. Hoffman, advised Mr. Horton that

 he would “no longer be able to utilize General Delivery services at the Lawton Oklahoma

 Post Office” because his “continued use of General Delivery service at the Lawton Post



         1
          Because Mr. Horton appears pro se, “we liberally construe his filings, but we
 will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

                                                 2
Appellate Case: 22-6122     Document: 010110772661          Date Filed: 11/22/2022       Page: 3



 Office has spanned over several years and exceeds the temporary means of mail

 delivery.” Id. at 14.

        Mr. Horton brought suit in the Western District of Oklahoma. In his complaint, he

 alleged without specifics that he pursued administrative relief and that his “[r]emedies

 under the Administrative Procedure Act [were] exhausted.” Id. at 68 (quotations omitted)

 (alteration in original). Basing his claims on Bivens v. Six Unknown Named Agents, 403

 U.S. 388 (1971), he alleged that (1) the Defendants’ denial of General Delivery service

 violated his Fourteenth Amendment equal protection rights as to similarly situated USPS

 customers receiving the service, and (2) Defendants conspired to deprive him of his civil

 rights. He sought declaratory and injunctive relief to restore his right to use General

 Delivery service, and a writ of mandamus directing the USPS to provide him this service.

 He did not seek monetary damages.

        The Defendants moved to dismiss for lack of subject matter jurisdiction, failure to

 state a claim on which relief can be granted, and qualified immunity. The district court

 granted the motion and dismissed the action without prejudice.

        First, the court held that Mr. Horton’s claims fail for lack of subject matter

 jurisdiction under Federal Rule of Civil Procedure 12(b)(1). It said the Postal Service

 Reorganization Act governs claims regarding unsatisfactory mail service. The Act

 provides a remedy through the Postal Rate Commission, not a private right of action.

 And the Commission’s decisions are reviewed only by the Court of Appeals for the

 District of Columbia Circuit, not district courts or other Courts of Appeals.



                                                  3
Appellate Case: 22-6122     Document: 010110772661          Date Filed: 11/22/2022      Page: 4



        Second, the court held that Bivens does not cover Mr. Horton’s alleged violations,

 so he failed to state a claim under Federal Rule of Civil Procedure 12(b)(6). The “alleged

 constitutional challenges do not fit within the parameters of any previously recognized

 Bivens cause of action.” ROA at 72. Further, Bivens allows for money damages, not the

 declaratory, injunctive, and mandamus relief Mr. Horton sought.

        Third, the court held the civil conspiracy claim failed because it “is wholly

 conclusory.” Id. at 74.2

        On appeal, Mr. Horton argues the district court erred in dismissing his complaint

 and requests to proceed in forma pauperis.

                                      II. DISCUSSION

        We review de novo the district court’s dismissal for lack of subject matter

 jurisdiction under Rule 12(b)(1). Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir.

 2007). Because we agree with the district court’s jurisdictional dismissal, we do not

 review its dismissal under Rule 12(b)(6) for failure to state a claim.

        Mr. Horton does not dispute most of the district court’s order. Instead, he

 challenges two factual characterizations. Neither informed the district court’s rulings.

        First, Mr. Horton contests the district court’s quotation of the USPS “Domestic

 Mail Manual”—taken directly from the complaint itself—which explains that General

 Delivery service “is intended primarily as a temporary means of delivery.” ROA at 67


        2
          The Defendants asserted they were entitled to qualified immunity, but the court
 did not reach that issue because it found dismissal proper on the other grounds. ROA at
 74 n.7.

                                                  4
Appellate Case: 22-6122         Document: 010110772661        Date Filed: 11/22/2022      Page: 5



 (emphasis added) (quotations omitted). Mr. Horton asserts the district court erred in

 “defin[ing]” the word “primarily” from the Domestic Mail Manual as “meaning ‘only’

 and ‘exclusively.’” Aplt. Br. at 2. But the court did not do so. It mentioned the word

 “primarily” only one time in its order when explaining the factual allegations in the

 complaint, and it never defined the word—certainly not as “only” or “exclusively.” See

 ROA at 67.

        Moreover, Mr. Horton’s argument regarding the definition of “primarily” is

 irrelevant to whether there is subject matter jurisdiction. The court never addressed

 whether the USPS acted improperly or administered General Delivery incorrectly when it

 terminated this service for Mr. Horton. Its ruling on lack of subject matter jurisdiction

 did not turn on the definition of “primarily.”

        Second, Mr. Horton argues the court erred in “improperly assum[ing] a fact not in

 evidence that all residents of the USA . . . reside on a street that has carrier delivery to a

 residential mail box or . . . have 2 forms of government issued ID sufficient to qualify for

 the renting of a post office box.” Aplt. Br. at 2. This argument is also incorrect—the

 court never made such assumptions, and Mr. Horton failed to cite any portion of the

 district court’s order indicating it made such assumptions. The district court’s ruling on

 subject matter jurisdiction did not turn on types of residences or forms of identification.

        The district court did not err in dismissing Mr. Horton’s complaint for lack of

 subject matter jurisdiction.




                                                    5
Appellate Case: 22-6122    Document: 010110772661         Date Filed: 11/22/2022     Page: 6



                                   III. CONCLUSION

       We affirm the district court’s dismissal of this case without prejudice. We deny

 Mr. Horton’s request to proceed in forma pauperis because he has not presented “a

 reasoned, nonfrivolous argument on the law and facts in support of the issues raised on

 appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                                6